DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-17 and 19 are pending, claims 2 and 18 having been cancelled and claims 6 and 11-15 having been withdrawn.  Applicant's response filed May 25, 2022 is acknowledged.
Claims 1, 3-5, 7-10, 16, 17 and 19 will be examined on the merits.

Claim Objections
The objection to claim 19 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al).
As to claims 1 and 17, Heinle discloses a cleaning device, such as a dishwasher (see Heinle Abstract), comprising: a cleaning container comprising a cleaning chamber and configured to accommodate cleaning material to be cleaned (see Heinle Figs. 1 and 3, ref. SB); a heat pump device which has an evaporator inside a heat storage medium tank (see Heinle Figs. 1 and 3 disclosing a heat pump device WP1 which has an evaporator VD1 inside a heat storage medium tank WT1); and an immediate storage being configured to receive at least a portion of the liquid heat storage medium displaced from the heat storage medium tank (see Heinle Fig. 3 and paragraph [0123] disclosing immediate storage WT2 that is configured to receive via liquid connecting line VL12).
Regarding the recitation “configured to cause an increase in a volume of a liquid heat storage medium received therein through partial freezing of the liquid heat storage medium so as to displace at least a portion of the liquid heat storage medium,” Heinle discloses that the evaporator inside the heat storage medium tank is fully capable (and does) cause the liquid heat storage medium to freeze and form ice (see, e.g., Heinle paragraphs [0014]-[0015]), and as such is considered as disclosing that the device is configured to have at least a portion of liquid heat storage medium be displaced since cooling and freezing of the liquid would cause the liquid to expand.  Regarding the intermediate storage being “configured to receive at least the portion of the liquid heat storage medium displaced from the heat storage tank,  the cleaning device disclosed by Heinle is fully capable of having the liquid heat storage medium be displaced from the heat storage medium tank due to an increase of a volume of the liquid heat storage medium during operation of the heat pump device through partial freezing of the liquid heat storage medium in the heat storage medium tank (see Heinle paragraph [0124] where the intermediate storage tank can receive overflow from the heat storage medium tank).
Regarding the recitation that the intermediate storage is “positioned above the heat storage medium tank” and “the intermediate storage and the heat storage medium tank are arranged relative to one another such that at least the portion of the liquid heat medium that is displaced to the intermediate storage is returnable to the heat storage medium tank due to a gravitational force,” while Heinle does not explicitly disclose that the intermediate storage tank is positioned above the heat storage medium tank, rearrangement of parts is prima facie obvious  (see MPEP2144.04(VI)(C) where shifting the position of an element would not have modified the operation of the device).  Having the intermediate storage tank located above the heat medium storage tank would inherently be fully capable of returning liquid from the intermediate storage tank to the heat storage tank via gravity since there is no valve or other blockage in the line VL12.
Regarding the recitation “the heat storage medium tank is located at least partially below the cleaning container and the intermediate storage is arranged at least to a side of the cleaning container,” Heinle discloses that the intermediate storage can be arranged at least to a side of the cleaning device (see Heinle Fig. 3, ref WT2).  While Heinle does not explicitly disclose that the heat storage medium tank is located at least partially below the cleaning container, as discussed above, rearrangement of parts is prima facie obvious (see MPEP2144.04(VI)(C) where shifting the position of an element would not have modified the operation of the device) and it would have been obvious to one of ordinary skill in the art at the time of filing to arrange the heat storage medium tank at least partially below the cleaning container and the results would have been predictable.
As to claims 3 and 16, Heinle discloses that the heat storage medium tank can have a volume of 2 to 10 liters (see Heinle paragraph [0077]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
As to claim 4, Heinle discloses that the heat storage medium tank and the intermediate storage can be connected to one another via a displacement line (see Heinle Fig. 3, ref.#VL12).
As to claim 5, Heinle discloses that a transfer of heat storage medium from the heat storage medium tank into the cleaning container is excluded (see Heinle Fig. 3 where WT1 has no direct connection to the wash tub SB).
As to claim 7, Heinle discloses that the heat storage medium tank is connected in a fluidic manner to a fresh water supply while the intermediate storage is interconnected (see Heinle Fig. 3 disclosing a fresh water inlet IL1 to the heat storage medium tank WT1 and an interconnected line VL12 to the intermediate storage).
As to claim 8, Heinle discloses that the intermediate storage can have an insulation on its side facing the cleaning container (see Heinle Fig. 3, ref.#IS2).
As to claim 19, the recitation “wherein the liquid heat storage medium that is displaced to the intermediate storage is returned to the heat storage medium tank due to liquefying of the partially frozen liquid heat storage medium in the heat storage medium tank” is considered an intended use of the device.  The structural limitations disclosed by Heinle is fully capable of having the liquid heat medium that is displaced to the intermediate storage return to the heat storage medium tank due to liquefying of the partially frozen liquid heat storage medium in the heat storage medium tank (see, e.g., Heinle Fig. 3, ref. VL12 where there is no valve or other blockage that would prevent the liquid medium from flowing from the intermediate storage tank to the heat storage medium tank).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al) as applied to claim 1 above, and further in view of JP2007-125198A to Yabuuchi et al.
Heinle is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 9, Heinle does not explicitly disclose that the intermediate storage is thermally conductively connected to a housing of the cleaning device.  As discussed above in the above rejection to claim 1, rearrangement of parts is prima facie obvious  (see MPEP2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the intermediate storage arranged to directed contact the housing of the cleaning device as a matter of obvious design choice (see, e.g., Yabuuchi Fig. 1, ref.#26 disclosing that it is known to place a heat device between the cabinet and housing as an obvious design modification).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al) as applied to claim 4 above, and further in view of U.S. Patent App. Pub. No. 2014/0224285 to Ham et al. and U.S. Patent No. 5,947,135 to Sumida et al.
Heinle is upon as discussed above with respect to the rejection of claim 4.
As to claim 10, Heinle does not explicitly disclose that in the intermediate storage a filling level sensor comprising a float switch or an optical sensor.  Use of level sensors in storage tanks is known in the art (see Ham paragraphs [0061]-[0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a water level sensor in the storage tank as disclosed by Ham in order to better control the operation of the device).  Furthermore, float switches for level sensors are known in the art and does not provide patentable significance (see Sumida col. 15, lines 30-38).

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that locating the intermediate tank above the heat storage medium tank wherein the heat storage medium tank is located at least partially below the cleaning container and the intermediate storage is arranged at least to a side of the cleaning container is not mere rearrangement of parts.  Applicant asserts that the lateral arrangement of the first fill reservoir WT1 and the second fill reservoir WT2 is essential to the operation of that device because it is unclear how fresh water inflow into wash container SB would occur if one were to modify the existing arrangement shown in Heinle Fig. 3 as doing so would change the relative heights of the inlets and outlets of first fill reservoir WT1 and second fill reservoir WT2.  First, it is noted that Heinle Fig. 3 discloses that the second fill reservoir WT2 (read as the intermediate storage tank) is arranged to the side of the cleaning container (see Heinle Fig. 3, where WT2 is located to the side of wash container SB).  Rearranging WT1 to be located below WT2 would not change the operation of the device because WT1 could still be filled by a fresh water inlet IL1 that is located at the bottom of WT1 and the outlet OF1 could still be located at the top of WT1 and connect more directly via VL12 to the inlet IL2 of WT2, especially if WT1 is located directly below WT2.  In fact, one of ordinary skill in the art at the time of filing can clearly see the benefits of reducing the distance and length of VL12 between WT1 and WT2 by locating WT1 below WT2.  Therefore, Applicant’s arguments that the lateral arrangement of WT1 and WT2 as being essential to the operation of the device is not persuasive.  Furthermore, since locating WT1 below WT2 is prima facie obvious as mere rearrangement of parts, said rearrangement would inherently disclose the claimed feature of having the water in WT2 be returnable to WT1 via gravity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714